DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed June 6th 2021  conforms to 37 CFR 1.125(b) and has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 
Claim 2, lines 1-2, “wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.”
Claim 4, lines 1-2 “wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.” 
Claim 5, lines 1-2, “which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.”
Claim 8, lines 1-2, “wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.”
Claim 10, lines 1-2 “wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.” 
Claim 11, lines 1-2, “which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.”
Claim 13, lines 1-2, “which is further configured to be insertable in an exterior pocket of a carrying case.”
Claim 15, lines 1-2 “wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.” 
Claim 16, lines 1-3, “is further configured to be insertable in a slot of a flap of a carrying apparatus purse, said flap covering a hollow cavity of said carrying apparatus.

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claims 1, and 6 are objected to because of the following informalities:  
Claim 1, Line 5, “from each other along the strap”, should read “from each other along the purse strap.” Examiner notes applicant should maintain purse strap to sustain consistency within the claim.
Claim 6, Line 5, “from each other along the strap”, should read “from each other along the purse strap.” Examiner notes applicant should maintain purse strap to sustain consistency within the claim.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the preamble “A purse configured to carry a suspended personal electronic device case, the purse comprising” in lines 1-2, followed by “attached to a personal electronic device” in line 6. It is unclear to the examiner if the scope of the “the purse” is intended to include the “personal electronic device case” as claimed, rendering the claim indefinite. For examination purposes the “purse” will be interpreted as a separate component for the “personal electronic device case” it is configured to carry. Claims 7-11 are also rejected by virtue of dependence on claim 6.
Claim 8 recites the limitation “wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes the limitation “personal electronic device carrying case” wasn’t positively claimed in claim 6 from which it’s dependent.
Claim 12 recites the preamble “A personal electronic device case comprising” in line 1, followed by the limititation “a strap including a plurality of suspension eyelets” in line 2, and “the plurality of suspension eyelets on the strap” in lines 8-9. It is unclear to the examiner if the scope of the “personal electronic device case comprising” is intended to include the “suspension eyelets on the strap” as part of the “personal electronic device case” as claimed, rendering the claim indefinite. For examination 
Claim 16 recites the limitation "a slot of a flap of a carrying apparatus purse, said flap covering a hollow cavity of said carrying apparatus" in lines 2-3.  It is unclear to the examiner if the scope of this limitation is claiming the “carrying apparatus purse”, rendering these limitations indefinite. For examination purposes this limitation will be interpreted as the device carrying case being capable of being inserted into a slot of a flap for a carrying apparatus purse.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13, lines 1-2, recites the limitation “further configured to be insertable in an exterior pocket of a carrying apparatus.”  The claimed limitation appears to be reciting an ability, which doesn’t further define the structure in absence of more specificity regarding the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, so far as they are definite are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (US 20130270312 A1).

    PNG
    media_image1.png
    25
    27
    media_image1.png
    Greyscale
	Regarding Claim 12, Yun teaches a personal electronic device case (10) comprising: a strap (55 in Modified Figure 4 below) including a plurality of suspension eyelets (56 and 57 in modified Figure 4 below); a personal electronic device case body (10) including a corner eyelet (16 and 17 in Modified Figure 1 below) in each of two corners of the case (10); a personal electronic device anterior chain (30; which comprises chain members 31 and 32) attached to a first one of said corner eyelets (17 in modified Figure 1 below) and configured to be attached to one of the plurality of suspension eyelets (56 and 57 in modified Figure 4 below) on the strap (55 in modified Figure 4 below); and a personal electronic device posterior chain (20; which comprises chain members 21 and 22)  attached to a second one of said corner eyelets (16 in modified Figure 1 below) and configured to be attached to a different one of said plurality of suspension eyelets (56 and 57 in modified Figure 4 below)  on the strap  (55 in modified Figure 4 below). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])

    PNG
    media_image2.png
    23
    31
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    29
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    24
    31
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    27
    158
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    597
    460
    media_image6.png
    Greyscale
 


    PNG
    media_image7.png
    31
    155
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    26
    29
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    26
    32
    media_image9.png
    Greyscale
 [AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image10.png
    492
    407
    media_image10.png
    Greyscale
 

	Regarding Claim 13, Yun further teaches the personal electronic device carrying case (10) is further configured to be insertable in an exterior pocket of a carrying apparatus. (Wherein the personal electronic device carrying case as taught by Yun would be capable of being insertable into a pocket of a carrying apparatus.) (Figs. 1-2, 4; [0025])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-2 and 6-8, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Cazes (US 20030230368 A1).	
	Regarding Claim 1, Yun teaches a purse (55 in Modified Figure 4 above) with an integrated removable carrying case (10) for a personal electronic device (as seen in Figure 2), the purse (50 in Modified Figure 4 above) with comprising: a purse body (50 in Modified Figure 4 above); a purse strap attached to the purse body (50 in Modified Figure 4 above); said purse strap (55 in Modified Figure 4 above) including two suspension eyelets (56 and 57 in Modified Figure 4 above) which are positioned at a predetermined distance (wherein suspension eyelets 56 and 57 are affixed at a distance from each other on strap 55) from each other along the purse strap (55 in Modified Figure 4 above); a personal electronic device case (10) including a corner eyelet (16 and 17) in each of two corners of the case (10); a personal electronic device anterior chain (30; which comprises chain members 31 and 32)  attached to a first one of said corner eyelets (17) and attached to one of said suspension eyelets (56 and 57 in modified Figure 4 above) on the purse strap (55 in Modified Figure 4 above) ; and a personal electronic device posterior chain (20; which comprises chain members 21 and 22)  attached to a second one of said corner eyelets (16) and attached to one of said suspension eyelets (56 and 57 in modified Figure 4 above) on the purse strap (30; which comprises chain members 31 and 32). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Yun does not explicitly teach the purse having a hollow cavity for storage of items.
(10) having a hollow cavity (wherein Caze teaches inner pockets 70 and 72 formed within the handbag 10) for storage of items. (Fig. 2; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Brightline Yun, and provide for a hollow cavity for storing items as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a hollow cavity for storing items in order for the user to have a convenient compartment to store personal belongings.

	Regarding Claim 2, Yun teaches all of the elements of the invention described in claim 1 above except; wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.
	Wherein Yun teaches a personal electronic device carrying case (10). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Caze further teaches wherein the purse body (10) includes an exterior pocket (50) configured to hold said personal electronic device (54). (Fig. 1; [0018])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Brightline Yun, modified above, and provide for an exterior pocket for storing an electronic device as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a storage pocket for an electronic device so it can be more securely stored while it’s connected to the purse.

	Regarding Claim 6, Yun teaches a purse (50 in Modified Figure 4 above) configured to carry a suspended personal electronic device case (10), the purse (50 in Modified Figure 4 above) comprising: a purse body (50 in Modified Figure 4 above); a purse strap  (55 in Modified Figure 4 above) attached to the purse body (50 in Modified Figure 4 above); said purse strap (55 in Modified Figure 4 above) including two suspension eyelets (56 and 57 in Modified Figure 4 above) which are positioned at a predetermined distance (wherein suspension eyelets 56 and 57 are affixed at a distance from each other on strap 55) from each other along the strap (55 in Modified Figure 4 above), wherein the first suspension eyelet (57 in Modified Figure 4 above)  is configured to be attached to a personal electronic device (10) anterior chain (30; which comprises chain members 31 and 32)  attached to a first corner of a personal electronic device carrying case (10) and wherein the second suspension eyelet (56) is configured to be attached to a personal electronic device (10) posterior chain (20; which comprises chain members 21 and 22) attached to a different, second corner of a personal electronic device carrying case (10). (Wherein each chain (30 and 20) is attached to an opposing corner.) (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Yun does not explicitly teach the purse having a hollow cavity for storage of items.
	Caze further teaches a purse (10) having a hollow cavity (wherein Caze teaches inner pockets 70 and 72 formed within the handbag 10) for storage of items. (Fig. 2; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Brightline Yun, and provide for a hollow cavity for storing items as taught by Caze. When applying a 

	Regarding Claim 7, Yun further teaches the purse (50 in Modified Figure 4 above) comprising the personal electronic device carrying case (10). (Figs. 1-2, 4; [0025] - [0026])

	Regarding Claim 8, Yun teaches all of the elements of the invention described in claim 6 above except; wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.
	Wherein Yun teaches a personal electronic device carrying case (10). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Caze further teaches wherein the purse body (10) includes an exterior pocket (50) configured to hold said personal electronic device (54). (Fig. 1; [0018])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Brightline Yun, modified above, and provide for an exterior pocket for storing an electronic device as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a storage pocket for an electronic device so it can be more securely stored while it’s connected to the purse.

Claims 3-4, 9-10, and 14-15, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Cazes (US 20030230368 A1), and further in view of Beaulegan (https://www.amazon.com/dp/B07D8T8LN7).

	Regarding Claim 3, Yun teaches all of the elements of the invention described in claim 1 above except; wherein at least one of the anterior chain and the posterior chain is at least one material selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Wherein Yun teaches an anterior (30; which comprises chain members 31 and 32) and posterior chain (20; which comprises chain members 21 and 22). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Beaulegan further teaches wherein a chain can be comprised of least one material selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the chains of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the metal chain 

	Regarding Claim 4, Yun teaches all of the elements of the invention described in claim 3 above except; wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Beaulegan further teaches wherein the material includes at least two selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the chains of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the metal chain as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 9, Yun teaches all of the elements of the invention described in claim 6 above except; wherein at least one of the anterior chain and the posterior chain is at least one material selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
(30; which comprises chain members 31 and 32) and posterior chain (20; which comprises chain members 21 and 22). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Beaulegan further teaches wherein a chain can be comprised of least one material selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the chains of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the metal chain as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 10, Yun teaches all of the elements of the invention described in claim 9 above except; wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Beaulegan further teaches wherein the material includes at least two selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the chains of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the metal chain as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 14, Yun teaches all of the elements of the invention described in claim 12 above except; wherein at least one of the anterior chain and the posterior chain is at least one material selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Wherein Yun teaches an anterior (30; which comprises chain members 31 and 32) and posterior chain (20; which comprises chain members 21 and 22). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Beaulegan further teaches wherein a chain can be comprised of least one material selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)


	Regarding Claim 15, Yun teaches all of the elements of the invention described in claim 14 above except; wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Beaulegan further teaches wherein the material includes at least two selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the chains of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the metal chain as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

Claims 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Cazes (US 20030230368 A1), and further in view of Rappaport et al. (US 20080060972 A1).

	Regarding Claim 5, Yun teaches all of the elements of the invention described in claim 1 above except; which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.
	Wherein Yun teaches a personal electronic device case (10). (Figs. 1-2, 4; [0025])
	Rappaport et al. further teaches a flap (66) covering a hollow cavity (68), said flap (66) including a slot (72) sized to receive a personal electronic device case. (Wherein the slot as taught by Rappaport et al. is capable of receiving a personal electronic device case.) (Figs. 1, 7; [0056])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for a slot in order to receive an item as taught by Rappaport et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a slot in the flap leading into the main compartment of the purse, in order to securely and conveniently stow a personal electronic device case within the purse.


Regarding Claim 11, Yun teaches all of the elements of the invention described in claim 6 above except; which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.
	Wherein Yun teaches a personal electronic device case (10). (Figs. 1-2, 4; [0025])
	Rappaport et al. further teaches a flap (66) covering a hollow cavity (68), said flap (66) including a slot (72) sized to receive a personal electronic device case. (Wherein the slot as taught by Rappaport et al. is capable of receiving a personal electronic device case.) (Figs. 1, 7; [0056])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for a slot in order to receive an item as taught by Rappaport et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a slot in the flap leading into the main compartment of the purse, in order to securely and conveniently stow a personal electronic device case within the purse.

Claim 16, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Rappaport et al. (US 20080060972 A1).

	Regarding Claim 16, Yun teaches all of the elements of the invention described in claim 12 above except; the personal electronic device carrying case is further configured to be 
	Wherein Yun teaches a personal electronic device case (10). (Wherein the personal electronic device case as taught by Yun is capable of being received in a slot). (Figs. 1-2, 4; [0025])
	Rappaport et al. further teaches a flap (66) covering a hollow cavity (68), said flap (66) including a slot (72) sized to receive a personal electronic device case. (Wherein the slot as taught by Rappaport et al. is capable of receiving a personal electronic device case.) (Figs. 1, 7; [0056])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide the personal electronic device case being capable of being received in a slot of a flap as taught by Rappaport et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to configure a personal electronic device to be receivable in a slot of a flap for insertion into a hollow cavity, in order for the user to conveniently secure the personal electronic device case within a purse cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Black Lemon (https://www.amazon.com/Black-Lemon-iPhone-Silicone-Shockproof/dp/B01M3RDOSE/), teaches a phone case with a lanyard.
Cook (US 5816460 A), teaches a shoulder strap utilizing suspension eyelets to carry a case.
Hussaini et al. (US D533994 S), teaches a holder for a portable electronic device.
Fowles et al. (6123240 A), teaches a wearable hanging pager pouch.
Zionts et al. (US 5713439 A), teaches a dual point auxiliary luggage attachment system.
Mogil (US 5354131 A), teaches a bag handle with support loop.
Smithers (US 20050127123 A1), teaches a carrier for a portable electronic device.
Li (US D631650 S), teaches a mobile hand carrier.
Patterson (US 9154591 B1), teaches a cellphone necklace system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733